NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO TRUJILLO-RODRIGUEZ,                        No.   18-72625

                Petitioner,                      Agency No. A205-054-215

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Pedro Trujillo-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Trujillo-

Rodriguez cannot establish the requisite ten years of continuous physical presence

for cancellation of removal, where a signed Form I-826 from 2011 indicates that he

accepted voluntary return in lieu of appearing before an immigration judge. See

8 U.S.C. § 1229b(b)(1)(A); Gutierrez v. Mukasey, 521 F.3d 1114, 1117-18 (9th

Cir. 2008) (a voluntary departure breaks continuous physical presence, but the

record must contain some evidence that the alien was informed of and accepted the

terms of the voluntary departure agreement).

      Trujillo-Rodriguez’s contention that his acceptance of voluntary return was

not knowing and voluntary is not supported by the record. See Valadez-Munoz v.

Holder, 623 F.3d 1304, 1312 (9th Cir. 2010) (voluntary departure was accepted

“knowingly and voluntarily” where applicant chose voluntary departure and signed

document expressly waiving his right to appear before an immigration judge).

      PETITION FOR REVIEW DENIED.




                                          2                                 18-72625